Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “…shaped so as to concentrate the stresses and deformations…” The specification does not describe what shapes would concentrate the stresses and/or to what degree the shape must concentrate the stresses. For interpretation purposes, the examiner will interpret these as a portion extending from the flange or areas that are disclosed that reduces or eliminates stress concentrations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steckel et al. (US 20100139432 A1); hereinafter, Steckel et al. is Steckel.
In figures 2, 4, and annotated fig. 1, Steckel discloses an upgraded planetary gearbox compromising:
Regarding claim 1, at least one input support (42 – reference disk) provided with at least one input transmission element (shaft portion of 22) axially rotatable;
at least one output support (OS in annotated fig. 1) provided with an output transmission element (18 – tool output) axially rotatable;
at least one planetary wheelwork (28 – first set of gears, 32 – second set of gears, 36 – drive collar, 26 – teeth, and SH in annotated fig. 1) operationally placed between said input transmission element (shaft portion of 22) and said output transmission element (18 – tool output); 
wherein said planetary wheelwork comprises an axially rotatable sun pinion (26), an external static gearwheel having internal toothing (36 – internal teeth), a rotatable satellite holder (SH in annotated fig. 1) provided with a plurality of axially rotatable satellite gears (28 – first set of gears, 32 – second set of gears) engaged between said sun pinion (26) and said internal toothing of the external static gearwheel (38 – drive collar); and 
and at least one static coupling member (58 – torque transducer) between said planetary wheelwork (28 – first set of gears, 32 – second set of gears) and at least one of either said input support (42 – reference disk) or said output support (OS in annotated fig. 1),
wherein said at least one static coupling member (58 – torque transducer) comprises at least one flange component (the radially extending portion of 58) having a radially extending portion (the radially extending portion of 58), said flange component (the radially extending portion of 58) locked together to said planetary wheelwork (36 – drive collar of planetary wheelwork, 58 is locked to part of the planetary wheelwork, specifically 36) and to at least one of either said input support or said output support (paragraph [0019], fixed with 42 reference disk via engagement of internal teeth 54 and external teeth 64),
and wherein at least one of said static coupling member (58 – torque transducer), said input support (42 – reference disk) and said output support (OS in annotated fig. 1) comprises at least one measuring sensor (106 – strain gauge on 58 – torque transducer) for measuring the drive torque transmitted by said output transmission element (18 – tool output, the applicant’s specification discloses the measuring sensor is also a strain gauge in para. [00023]).
It is noted that the preamble does not breath life and meaning into the claim and is therefore not limiting.
Regarding claim 2, Steckel discloses (fig. 6) the gearbox wherein said static coupling member (58 – torque transducer) comprises said at least one measuring sensor (106 – strain gauge).  
Regarding claim 3, Steckel discloses (fig. 6) the gearbox wherein said measuring sensor (106 – strain gauge) comprises at least one strain gauge (106 – strain gauge) associated with said static coupling member (58 – torque transducer).
Regarding claim 4, Steckel discloses (fig. 6) the gearbox wherein said static coupling member (58 – torque transducer) comprises at least one housing seat (92 – first cavity) of said measuring sensor (106 – strain gauge).    
Regarding claim 7, Steckel discloses (fig. 6) the gearbox wherein the gearbox comprises a plurality of measuring sensors (paragraph [0027]).
Regarding claim 11, Steckel discloses (annotated fig. 1 and fig. 6) the gearbox wherein said flange (the radially extending portion of 58) comprises areas (bisecting configuration of rims 80 and web 74) where stress can be concentrated on the gearbox which are shaped so as to concentrate the stresses and deformations during the use of the gearbox at the point where said at least one measuring sensor (106 – strain gauge) is located (paragraph [0021] and [0027], discloses how the bisecting configuration of rims 80 and 74 “reduces or eliminates stress concentrations and provides for more uniform stress distribution through the web 74, even adjacent the keyways 100).”

    PNG
    media_image1.png
    505
    716
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Steckel in view of Poetter et al. (EP 2436949 B1); hereinafter, Poetter.
Regarding claim 5, Steckel does not disclose wherein the gearbox comprises at least one electrical connector to said at least one measuring sensor. 
Poetter teaches wherein the gearbox comprises at least one electrical connector (EC in annotated fig. 2 coming out of evaluation device 110) connected to said at least one measuring sensor (paragraph [0017], TS in annotated fig.  2) for the purpose of a compact torque measuring arrangement by avoiding extra wires due to the electrical connector being close to the gearbox.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the electrical connector to at least one measuring sensor, as taught by Poetter, to the gearbox of Steckel for the purpose of a compact torque measuring arrangement by avoiding extra wires due to the electrical connector being close to the gearbox.
Regarding claim 6, Steckel does not disclose wherein the gearbox comprises at least one processing unit connected to said at least one measuring sensor and to said electrical connector and configured to process the electrical signals coming from said measuring sensor and to send to the electrical connector a signal that can be used to measure the detected drive torque.  
 Poetter teaches wherein the gearbox comprises at least one processing unit (110 – evaluation device) connected to said at least one measuring sensor (paragraph [0017], TS in annotated fig. 2) and to said electrical connector (EC in annotated fig. 2) and configured to process the electrical signals coming from said measuring sensor (TS in annotated fig. 2) and to send to the electrical connector (EC in annotated fig. 2) a signal that can be used to measure the detected drive torque for the purpose of a compact torque measuring arrangement by avoiding extra wires due to the processing unit being close to the gearbox.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the processing unit, as taught by Poetter, to the gearbox of Steckel for the purpose of a compact torque measuring arrangement by avoiding extra wiring due to the processing unit being close to the gearbox.

    PNG
    media_image2.png
    717
    599
    media_image2.png
    Greyscale









Allowable Subject Matter
Claims 14 and 15 are allowed.
Claim 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not render obvious the combinations set forth in claims 12 and 14.
In particular, for claims 12 and 14, the prior art of record does not disclose the gearbox comprising “said output transmission element, wherein said static coupling member is fixed to said input support by interposition of said first planetary wheelwork and is fixed to said output support by interposition of said second planetary wheelwork” in combination with other claim limitations. In the closest prior art Steckel, the planetary wheelworks do not have the static coupling member in between them and there is no rationale or motivation to rearrange it. The interposition of the static coupling member between the first planetary wheelwork and the second planetary wheelwork deemed the claim allowable.

Response to Arguments
Applicant’s arguments, see page 7, filed 05/18/2022, with respect to the drawing objection have been fully considered and are persuasive.  The objection of fig. 4 and 5 has been withdrawn. 
Applicant’s arguments, see page 7, filed 05/18/2022, with respect to 35 U.S.C. §112 have been fully considered and are persuasive.  The rejection of claim 1 and 11 has been withdrawn. 
Applicant's arguments filed 9-12 have been fully considered but they are not persuasive. A second non-final rejection is made to clarify the issue of the teeth 26 being a part of the output shaft 22 in the Steckel reference. The input transmission element is now clarified as the shaft portion of 22 and 26 is the sun pinion of the planetary wheelwork. Steckel gave a separate element number for teeth 26; therefore, 26 is not included as part of the input transmission element 22 and can be a part of the planetary wheelwork. Accordingly, the sun pinion 26 is in a torque transmission path between the input transmission element 22 and the output transmission element 18.
Applicant’s argument for the satellite holder/carrier is not persuasive as it is rotatable because para. [0016] of Steckel discloses “the first set of gears 28 includes three planet gears that orbit about the output shaft 22.” For this to happen, the satellite holder/carrier (SH in annotated fig. 1 carrying the first set of gears 28) necessarily rotates as they orbit. One skilled in the art would fully understand that any satellite holder/carrier must rotate for the planet gears to hold its orbit. 
Applicant’s argument for the 35 U.S.C. §103 rejection is not persuasive as the rejection for claim 1, which claims 5 and 6 are dependent on, is not withdrawn in view of the above discussion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656              
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656